DETAILED ACTION
This is the initial Office action based on the application filed on December 10, 2019.
Claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-23 are objected to because of the following informalities:
Claims 1-3, 5, 6, 10, 11, 13, 14, 18, and 21-23 recite “the subject release/delivery pipeline.” It should read -- the subject DevOps release/delivery pipeline --.
Claims 1, 11, 15, and 16 recite “meta data.” It should read -- metadata --.
Claims 2-17 recite “[t]he method.” It should read -- The computer implemented method --.
Claim 6 contains a typographical error: the word “a” should be added before “number of […]” in the d) to l) limitations.
Claim 7 contains a typographical error: “inut” should read -- input --.
Claims 7-10, 13, and 15-17 recite “the one or more prediction models.” It should read -- the one or more machine learning prediction models --.
Claims 8 and 16 recite “the weights.” It should read -- the different weights --.
Claims 9, 17, 19, and 21 recite “the predictions.” It should read -- the model generated
Claim 12 recites “the prediction models.” It should read -- the one or more machine learning prediction models --.
Claims 18, 19, and 23 recite “the prediction models.” It should read -- the multiple prediction models --.
Claims 19-23 recite “[t]he system.” It should read -- The computer-based system --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-16 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 recites an enumerated list of limitations for the obtained metadata. However, the claim is rendered vague and indefinite because the claim is missing “and” or “or” to indicate the connection or alternative among the enumerated list of limitations for the obtained metadata. In the interest of compact prosecution, the Examiner subsequently interprets the claim with “or” to indicate the alternative among the enumerated list of limitations for the obtained metadata for the purpose of further examination.


Claim 22 recites the limitation “a second prediction model.” The claim is rendered vague and indefinite because neither the claim nor its parent claims (Claims 18 and 21) recite earlier the limitation “a first prediction model.” In the interest of compact prosecution, the Examiner subsequently interprets the limitation “one prediction model” in Claim 21 as reading “a first prediction model” for the purpose of further examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 18 is directed to a computer-based system. However, the recited components of the computer-based system appear to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. The recited components of the computer-based system can be construed to cover software under the broadest reasonable interpretation. Although the claim recites the limitations “a processor” and “a user interface display,” however, the claim does not explicitly recite that the “processor” and “user interface display” are 
Claims 19-23 depend on Claim 18 and do not cure the deficiency of Claim 18. Therefore, Claims 19-23 are rejected for the same reason set forth in the rejection of Claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 10-15, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0218622 (hereinafter “Zhang”) in view of US 8,639,553 (hereinafter “Knauth”).

As per Claim 1, Zhang discloses:
A computer implemented method of orchestrating software releases comprising:
obtaining meta data from a subject DevOps release/delivery pipeline (paragraph [0037], “… in step 301, continuous delivery advisor 104 defines a continuous delivery pipeline [a subject DevOps release/delivery pipeline] that includes a series of stages, where each stage includes one or more binary events. As previously discussed, a continuous delivery pipeline breaks down the software delivery process into stages. Continuous delivery advisor 104 defines the continuous delivery pipeline as containing a designated number of stages, such as four (e.g., code, build, test and deploy). "Binary events," as used herein, refer to an outcome that results  each of these binary events is detected [obtaining meta data] by continuous delivery advisor 104, where an indication of the occurrence of such binary events is stored in repository 102.”);
using the obtained meta data as input to one or more machine learning prediction models in a manner resulting in model generated predictions of any of (paragraph [0021], “Continuous delivery advisor 104 is configured to provide insight of the continuous delivery pipeline using machine learning. In particular, continuous delivery advisor 104 generates confidence scores which predict the likelihood of a software application completing a subsequent stage(s) of the continuous delivery pipeline after one or more stages in the continuous delivery pipeline have been completed (emphasis added).”; paragraph [0044], “In step 302, continuous delivery advisor 104 creates a model by applying an Apriori algorithm and a sequential pattern mining algorithm to a set of previous patterns of sequences of binary events to calculate confidence scores for completing a set of binary events in a particular order [using the obtained meta data as input to one or more machine learning prediction models in a manner resulting in model generated predictions]. The set of previous patterns may include both patterns (sequence of binary events) that successfully completed the continuous delivery pipeline as well as those that did not successfully complete the continuous delivery pipeline.”):
(a) Risk associated with execution of the subject release/delivery pipeline;
(b) Probability that the subject release/delivery pipeline will fail to finish successfully (paragraph [0048], “By developing such a model, developers will have a better understanding and insight of the continuous delivery pipeline. It will enable developers to not only have confidence scores for each stage finished to answer what could happen if the continuous discovery pipeline continued but also be able to provide developers questionable ; and
(c) Likely duration of the subject release/delivery pipeline execution (paragraph [0041], “… continuous delivery advisor 104 detects test duration [Likely duration of the subject release/delivery pipeline execution], number of tests passed, number of tests with a warning and changed codes covered by unit testing based on analyzing information from the code testing software used during the test stage.”); and
outputting the model generated predictions (paragraph [0050], “In step 304, continuous delivery advisor 104 predicts a likelihood that the ongoing continuous delivery sequence for the software application completes the continuous delivery pipeline using the confidence score(s) generated by the model for the ongoing continuous delivery sequence. For example, as discussed above, continuous delivery advisor 104 generates a confidence score as to the likelihood of completing the next stage(s) of the continuous delivery pipeline using the model [outputting the model generated predictions].”),
the steps of obtaining, using, and outputting being automatically implemented by a processor in response to user command (paragraph [0016], “Users of computing devices .
Zhang discloses “outputting model generated predictions,” but Zhang does not explicitly disclose:
outputting the model generated predictions in a user interface.
However, Knauth discloses:
outputting model generated predictions in a user interface (col. 4 lines 19-22, “The interface component 102, which comprises, for example, a Graphical User Interface ("GUI"), receives inputs from the user of the tool. The GUI 102 presents, in graphical or textual form, various data to the user of the tool (emphasis added).”; col. 9 lines 11-24, “Based on the model, one or more reports may be generated to reflect 1) a balance between the supply and the demand, with or without the productivity multiplier applied, and 2) the difference between the predictive growth model and the historical actuals, and whether the difference is within the reasonable threshold (block 208). The reports may be coded with a first code to reflect when the supply exceeds the demand, and a second code to reflect when the demand exceeds the supply. In various embodiments, the coded reports are color coded, such that a green alert is displayed when the supply exceeds the demand, and a red alert is displayed when the demand exceeds the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Knauth into the teaching of Zhang to include “outputting the model generated predictions in a user interface.” The modification would be obvious because one of ordinary skill in the art would be motivated to present to a user model generated predictions.

As per Claim 6, the rejection of Claim 1 is incorporated; and Zhang further discloses:
wherein the obtained metadata includes any two or more of:
a) titles of tasks composing the subject release/delivery pipeline;
b) a description of the tasks composing the subject release/delivery pipeline;
c) a number of tasks composing the subject release/delivery pipeline (paragraph [0037], “… in step 301, continuous delivery advisor 104 defines a continuous delivery pipeline that includes a series of stages, where each stage includes one or more binary events.”);
d) number of phases composing the subject release/delivery pipeline (paragraph [0037], “Continuous delivery advisor 104 defines the continuous delivery pipeline as containing a designated number of stages, such as four (e.g., code, build, test and deploy).”);
e) number of each task type composing the subject release/delivery pipeline;
f) number of manual tasks;
g) number of tags;
h) number of sub tasks;
i) number of gate tasks;
j) number of gate conditions;
k) number of gate dependencies;
l) number of input variables associated with the subject release/delivery pipeline;
m) input variables associated with the subject release/delivery pipeline;
n) an identifier of a template from which the subject release/delivery pipeline has been created;
o) an identifier of a folder in which the subject release/delivery pipeline resides;
p) a date when the pipeline execution started;
q) a flag marking whether the subject release/delivery pipeline was executed automatically or manually; and
r) a flag marking whether the subject release/delivery pipeline has been created from an external trigger.

As per Claim 7, the rejection of Claim 1 is incorporated; and Zhang further discloses:
wherein the one or more prediction models encode non-numerical data types of the obtained metadata used as input (paragraph [0021], “Continuous delivery advisor 104 is configured to provide insight of the continuous delivery pipeline using machine learning. In particular, continuous delivery advisor 104 generates confidence scores which predict the likelihood of a software application completing a subsequent stage(s) of the continuous delivery pipeline after one or more stages in the continuous delivery pipeline have been completed.”; paragraph [0044], “In step 302, continuous delivery advisor 104 creates a model by applying an Apriori algorithm and a sequential pattern mining algorithm to a set of previous patterns of sequences of binary events to calculate confidence scores for completing a set of binary events in , the encoding by at least one of:
(a) A MinHash algorithm;
(b) A hashing algorithm (paragraph [0054], “… the notification includes the confidence score supported by a pull request comment that supplies the explanation of why and how the confidence score was generated along with a list of features (e.g., previous commit SHA (secure hash algorithm), build failure, production monitoring log) used to support the prediction that this code change has a strong relationship to production and/or pipeline failures.”); and
(c) A frequency encoder.

As per Claim 10, the rejection of Claim 1 is incorporated; and Zhang further discloses:
wherein the one or more prediction models can generate predictions both prior to and while the subject release/delivery pipeline is being executed (paragraph [0044], “In step 302, continuous delivery advisor 104 creates a model by applying an Apriori algorithm and a sequential pattern mining algorithm to a set of previous patterns of sequences of binary events to calculate confidence scores for completing a set of binary events in a particular order. The set of previous patterns may include both patterns (sequence of binary events) that successfully completed the continuous delivery pipeline as well as those that did not successfully complete the continuous delivery pipeline.”).

Claims 11, 13, and 15 are computer implemented method claims corresponding to the computer implemented method claims hereinabove (Claims 1, 7, and 10, respectively). 

As per Claim 12, the rejection of Claim 11 is incorporated; and Zhang further discloses:
wherein one of the prediction models predicting status of each step includes predicting probability of each step being completed, aborted, or skipped (paragraph [0048], “By developing such a model, developers will have a better understanding and insight of the continuous delivery pipeline. It will enable developers to not only have confidence scores for each stage finished to answer what could happen if the continuous discovery pipeline continued but also be able to provide developers questionable binary events to be checked. For example, if the binary events of A1, A4 and B1 at stage 2 (build) (see discussion of binary events above) occur (X=[A1, A4, B1]) and the confidence scores are 45%, 40% to proceed with stages C (test) and D (deploy), respectively, and then after the binary event of C2 occurring (X=[A1, A4, B1, C2]), the confidence score is 5% to proceed with stage D, then such a decreasing and low confidence score may indicate a likely unsuccessful completion of the pipeline. That is, a low confidence score may indicate a potential failure in the completion of the pipeline. The model may suggest to the member to check the event of B1 because B1 does not typically occur after A1 and A4.”).

As per Claim 14, the rejection of Claim 11 is incorporated; and Zhang further discloses:
wherein the obtained metadata includes:
a) a task type;
b) a description of a task;
c) a flag marking whether a task is manual or automatic;
d) a flag marking whether a task is custom made by a user;
e) a flag marking whether a task is locked or not;
f) a flag marking whether a task has preconditions;
g) a flag marking whether a task is set to be delayed during a blackout;
h) a flag marking whether a task has to wait for a scheduled starting date;
i) a number of conditions in a task;
j) a number of tasks in a phase in which the task resides (paragraph [0037], “… in step 301, continuous delivery advisor 104 defines a continuous delivery pipeline that includes a series of stages, where each stage includes one or more binary events.”);
k) a number of input variables in the subject release/delivery pipeline;
l) a number of phases in the subject release/delivery pipeline (paragraph [0037], “Continuous delivery advisor 104 defines the continuous delivery pipeline as containing a designated number of stages, such as four (e.g., code, build, test and deploy).”);
m) a number of tasks in the subject release/delivery pipeline;
n) an identifier of a pipeline template of which a task is part of; or
o) an identifier of a folder in which the template resides that a task is part of.

As per Claim 18, Zhang discloses:
A computer-based system applicable to any software release orchestrator, comprising:
a prediction engine executable by a processor and formed of a prediction model (Figure 1; paragraph [0021], “Continuous delivery advisor 104 is configured to provide insight ; and
a DevOps tool interface coupled to the prediction engine in a manner providing metadata from a subject DevOps release/delivery pipeline as input to the prediction models (Figure 1; paragraph [0037], “… in step 301, continuous delivery advisor 104 defines a continuous delivery pipeline that includes a series of stages, where each stage includes one or more binary events. As previously discussed, a continuous delivery pipeline breaks down the software delivery process into stages. Continuous delivery advisor 104 defines the continuous delivery pipeline as containing a designated number of stages, such as four (e.g., code, build, test and deploy). "Binary events," as used herein, refer to an outcome that results from implementing a stage in the continuous delivery pipeline..”; paragraph [0041], “… each of these binary events is detected by continuous delivery advisor 104 [providing metadata from a subject DevOps release/delivery pipeline as input to the prediction models], where an indication of the occurrence of such binary events is stored in repository 102.”), and in response the prediction models generating predictions of any of: a) risk associated with execution of the subject release/delivery pipeline, and b) status of each step in the subject release/delivery pipeline, status being any of completed, aborted, and skipped (paragraph [0048], “By developing such a model, developers will have a better understanding and insight of the continuous delivery pipeline. It will enable developers to not only have confidence scores for each stage finished to answer what could happen if the continuous discovery pipeline continued but also be able to provide developers questionable binary events to be checked. For example, if the binary events of A1, A4 and B1 at stage 2 (build) (see discussion of binary events above) occur (X=[A1, A4, B1]) and the confidence scores are 45%, 40% to proceed with stages C (test) and D (deploy), respectively, and then after the binary event of C2 occurring (X=[A1, A4, B1, C2]), the confidence score is 5% to proceed with stage D, then such a decreasing and low confidence score may indicate a likely unsuccessful completion of the pipeline. That is, a low confidence score may indicate a potential failure in the completion of the pipeline [status of each step in the subject release/delivery pipeline, status being any of completed, aborted, and skipped]. The model may suggest to the member to check the event of B1 because B1 does not typically occur after A1 and A4.”), and the DevOps tool interface supporting output of the model generated predictions (paragraph [0050], “In step 304, continuous delivery advisor 104 predicts a likelihood that the ongoing continuous delivery sequence for the software application completes the continuous delivery pipeline using the confidence score(s) generated by the model for the ongoing continuous delivery sequence. For example, as discussed above, continuous delivery advisor 104 generates a confidence score as to the likelihood of completing the next stage(s) of the continuous delivery pipeline using the model [output of the model generated predictions].”).
Zhang discloses “a DevOps tool interface supporting output of model generated predictions” and “a prediction model,”
multiple prediction models; and
the DevOps tool interface supporting output of the model generated predictions in a user interface display.
However, Knauth discloses:
another prediction model (col. 2 lines 45-47, “Predictive growth burn rate in a development pipeline may be analyzed by aggregating supply and demand inputs into a model predictive of achievable growth [another prediction model].”); and
a DevOps tool interface supporting output of model generated predictions in a user interface display (col. 4 lines 19-22, “The interface component 102, which comprises, for example, a Graphical User Interface ("GUI"), receives inputs from the user of the tool. The GUI 102 presents, in graphical or textual form, various data to the user of the tool (emphasis added).”; col. 9 lines 11-24, “Based on the model, one or more reports may be generated to reflect 1) a balance between the supply and the demand, with or without the productivity multiplier applied, and 2) the difference between the predictive growth model and the historical actuals, and whether the difference is within the reasonable threshold (block 208). The reports may be coded with a first code to reflect when the supply exceeds the demand, and a second code to reflect when the demand exceeds the supply. In various embodiments, the coded reports are color coded, such that a green alert is displayed when the supply exceeds the demand, and a red alert is displayed when the demand exceeds the supply. In various embodiments, the reports generated may comprise numerical reports or graphical reports [output of model generated predictions].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Knauth into the teaching of Zhang to include “multiple prediction models; and the DevOps tool interface 

Claim 23 is a computer-based system claim corresponding to the computer implemented method claim hereinabove (Claim 10). Therefore, Claim 23 is rejected for the same reason set forth in the rejection of Claim 10.

Claims 2-5, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Knauth as applied to Claims 1 and 18 above, and further in view of US 2017/0003948 (hereinafter “Iyer”) (cited in the IDS submitted on 06/03/2020).

As per Claim 2, the rejection of Claim 1 is incorporated; and Zhang further discloses:
wherein a first prediction model predicts the probability of execution failing to finish successfully (paragraph [0048], “By developing such a model, developers will have a better understanding and insight of the continuous delivery pipeline. It will enable developers to not only have confidence scores for each stage finished to answer what could happen if the continuous discovery pipeline continued but also be able to provide developers questionable binary events to be checked. For example, if the binary events of A1, A4 and B1 at stage 2 (build) (see discussion of binary events above) occur (X=[A1, A4, B1]) and the confidence scores are 45%, 40% to proceed with stages C (test) and D (deploy), respectively, and then after the binary event of C2 occurring (X=[A1, A4, B1, C2]), the confidence score is 5% to proceed with stage D, then such a decreasing and low confidence score may indicate a likely unsuccessful and the likely duration (paragraph [0041], “… continuous delivery advisor 104 detects test duration, number of tests passed, number of tests with a warning and changed codes covered by unit testing based on analyzing information from the code testing software used during the test stage.”); and
the first prediction model considers any combination of skipped, failed, retried, and delayed steps or tasks associated with execution of the subject release/delivery pipeline (paragraph [0048], “By developing such a model, developers will have a better understanding and insight of the continuous delivery pipeline. It will enable developers to not only have confidence scores for each stage finished to answer what could happen if the continuous discovery pipeline continued but also be able to provide developers questionable binary events to be checked. For example, if the binary events of A1, A4 and B1 at stage 2 (build) (see discussion of binary events above) occur (X=[A1, A4, B1]) and the confidence scores are 45%, 40% to proceed with stages C (test) and D (deploy), respectively, and then after the binary event of C2 occurring (X=[A1, A4, B1, C2]), the confidence score is 5% to proceed with stage D, then such a decreasing and low confidence score may indicate a likely unsuccessful completion of the pipeline. That is, a low confidence score may indicate a potential failure in the completion of the pipeline. The model may suggest to the member to check the event of B1 because B1 does not typically occur after A1 and A4.”).
The combination of Zhang and Knauth does not explicitly disclose:
wherein a first prediction model predicts said risk associated with execution.
However, Iyer discloses:
wherein a first prediction model predicts risk associated with execution (paragraph [0060], “If the target deployment environment has had network or infrastructure changes, the risk for unsuccessful deployment is high and the DES will be high as a result.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iyer into the combined teachings of Zhang and Knauth to include “wherein a first prediction model predicts said risk associated with execution and the likely duration.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide real-time notifications with a view into the health of the current DevOps release/delivery pipeline (Iyer, paragraph [0029]).

As per Claim 3, the rejection of Claim 2 is incorporated; and the combination of Zhang and Knauth discloses “a second prediction model, different from a first prediction model” and Zhang further discloses:
wherein a prediction model predicts:
(a) Status of each step in the subject release/delivery pipeline (paragraph [0047], “A confidence score of whether the next stage in the continuous delivery pipeline will occur is calculated by the model based on its association rule, such as in the form of X=>Y, where X (the antecedent stage) is any of the discovered frequent item sets (e.g., A1, A3, B2) before stage i, and Y (the consequent) is the following stage j of the continuous delivery pipeline, where j>i. The "confidence score," as used herein, refers to a value that indicates how likely the continuous delivery process will continue to the next stage in the continuous delivery pipeline following the ;
(b) Probability of failure for each step in the subject release/delivery pipeline (paragraph [0048], “By developing such a model, developers will have a better understanding and insight of the continuous delivery pipeline. It will enable developers to not only have confidence scores for each stage finished to answer what could happen if the continuous discovery pipeline continued but also be able to provide developers questionable binary events to be checked. For example, if the binary events of A1, A4 and B1 at stage 2 (build) (see discussion of binary events above) occur (X=[A1, A4, B1]) and the confidence scores are 45%, 40% to proceed with stages C (test) and D (deploy), respectively, and then after the binary event of C2 occurring (X=[A1, A4, B1, C2]), the confidence score is 5% to proceed with stage D, then such a decreasing and low confidence score may indicate a likely unsuccessful completion of the pipeline. That is, a low confidence score may indicate a potential failure in the completion of the pipeline. The model may suggest to the member to check the event of B1 because B1 does not typically occur after A1 and A4.”); and
(c) Likely duration of each step in the subject release/delivery pipeline (paragraph [0041], “… continuous delivery advisor 104 detects test duration, number of tests passed, number of tests with a warning and changed codes covered by unit testing based on analyzing information from the code testing software used during the test stage.”).

As per Claim 4, the rejection of Claim 3 is incorporated; and the combination of Zhang and Knauth discloses “a second prediction model”
wherein the prediction model predicting status of each step includes predicting probability of each step being completed, aborted, or skipped (paragraph [0048], “By developing such a model, developers will have a better understanding and insight of the continuous delivery pipeline. It will enable developers to not only have confidence scores for each stage finished to answer what could happen if the continuous discovery pipeline continued but also be able to provide developers questionable binary events to be checked. For example, if the binary events of A1, A4 and B1 at stage 2 (build) (see discussion of binary events above) occur (X=[A1, A4, B1]) and the confidence scores are 45%, 40% to proceed with stages C (test) and D (deploy), respectively, and then after the binary event of C2 occurring (X=[A1, A4, B1, C2]), the confidence score is 5% to proceed with stage D, then such a decreasing and low confidence score may indicate a likely unsuccessful completion of the pipeline. That is, a low confidence score may indicate a potential failure in the completion of the pipeline. The model may suggest to the member to check the event of B1 because B1 does not typically occur after A1 and A4.”).

As per Claim 5, the rejection of Claim 3 is incorporated; and Zhang further discloses:
wherein the obtained metadata includes any combination of:
a) a task type;
b) a description of a task;
c) a flag marking whether a task is manual or automatic;
d) a flag marking whether a task is custom made by a user;
e) a flag marking whether a task is locked or not;
f) a flag marking whether a task has preconditions;
g) a flag marking whether a task is set to be delayed during a blackout;
h) a flag marking whether a task has to wait for a scheduled starting date;
i) a number of conditions in a task;
j) a number of tasks in a phase in which the task resides (paragraph [0037], “… in step 301, continuous delivery advisor 104 defines a continuous delivery pipeline that includes a series of stages, where each stage includes one or more binary events.”);
k) a number of input variables in the subject release/delivery pipeline;
l) a number of phases in the subject release/delivery pipeline (paragraph [0037], “Continuous delivery advisor 104 defines the continuous delivery pipeline as containing a designated number of stages, such as four (e.g., code, build, test and deploy).”);
m) a number of tasks in the subject release/delivery pipeline;
n) an identifier of a pipeline template of which a task is part of; and
o) an identifier of a folder in which the template resides that a task is part of.

As per Claim 21, the rejection of Claim 18 is incorporated; and Zhang further discloses:
considering any combination of: skipped, failed, retried, and delayed steps or tasks (paragraph [0048], “By developing such a model, developers will have a better understanding and insight of the continuous delivery pipeline. It will enable developers to not only have confidence scores for each stage finished to answer what could happen if the continuous discovery pipeline continued but also be able to provide developers questionable binary events to be checked. For example, if the binary events of A1, A4 and B1 at stage 2 (build) (see discussion of binary events above) occur (X=[A1, A4, B1]) and the confidence scores are 45%, 40% to proceed with stages C (test) and D (deploy), respectively, and then after , and
a first prediction model further predicts: probability of execution of the subject release/delivery pipeline (paragraph [0048], “By developing such a model, developers will have a better understanding and insight of the continuous delivery pipeline. It will enable developers to not only have confidence scores for each stage finished to answer what could happen if the continuous discovery pipeline continued but also be able to provide developers questionable binary events to be checked. For example, if the binary events of A1, A4 and B1 at stage 2 (build) (see discussion of binary events above) occur (X=[A1, A4, B1]) and the confidence scores are 45%, 40% to proceed with stages C (test) and D (deploy), respectively, and then after the binary event of C2 occurring (X=[A1, A4, B1, C2]), the confidence score is 5% to proceed with stage D, then such a decreasing and low confidence score may indicate a likely unsuccessful completion of the pipeline. That is, a low confidence score may indicate a potential failure in the completion of the pipeline. The model may suggest to the member to check the event of B1 because B1 does not typically occur after A1 and A4.”), and likely duration of the subject release/delivery pipeline (paragraph [0041], “… continuous delivery advisor 104 detects test duration, number of tests passed, number of tests with a warning and changed codes covered by unit testing based on analyzing information from the code testing software used during the test stage.”).
The combination of Zhang and Knauth does not explicitly disclose:
wherein a first prediction model generates the predictions of risk of execution.
However, Iyer discloses:
wherein a first prediction model generates predictions of risk of execution (paragraph [0060], “If the target deployment environment has had network or infrastructure changes, the risk for unsuccessful deployment is high and the DES will be high as a result.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iyer into the combined teachings of Zhang and Knauth to include “wherein a first prediction model generates the predictions of risk of execution.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide real-time notifications with a view into the health of the current DevOps release/delivery pipeline (Iyer, paragraph [0029]).

As per Claim 22, the rejection of Claim 21 is incorporated; and Zhang further discloses:
wherein a second prediction model predicts status of each step and further predicts probability of failure for each step in the subject release//delivery pipeline (paragraph [0048], “By developing such a model, developers will have a better understanding and insight of the continuous delivery pipeline. It will enable developers to not only have confidence scores for each stage finished to answer what could happen if the continuous discovery pipeline continued but also be able to provide developers questionable binary events to be checked. For example, if the binary events of A1, A4 and B1 at stage 2 (build) (see discussion of binary events above) occur (X=[A1, A4, B1]) and the confidence scores are 45%, 40% to proceed with stages C (test) and D (deploy), respectively, and then after the binary event of C2 occurring (X=[A1, A4, B1, C2]), the confidence score is 5% to proceed with stage D, then such a , and likely duration of each step in the subject release/delivery pipeline (paragraph [0041], “… continuous delivery advisor 104 detects test duration, number of tests passed, number of tests with a warning and changed codes covered by unit testing based on analyzing information from the code testing software used during the test stage.”).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Knauth as applied to Claims 1 and 14 above, and further in view of US 2017/0091306 (hereinafter “Manjunath”).

As per Claim 8, the rejection of Claim 1 is incorporated; and Zhang discloses “one or more prediction models,” but the combination of Zhang and Knauth does not explicitly disclose:
wherein the one or more prediction models assign different weights to different data types of the obtained metadata used as input, the weights being determined based on importance of each data type.
However, Manjunath discloses:
assign different weights to different data types of obtained metadata used as input, the weights being determined based on importance of each data type (paragraph [0026], “… the comparator configured to compare (i) the Importance Measure or the Temporal .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Manjunath into the combined teachings of Zhang and Knauth to include “wherein the one or more prediction models assign different weights to different data types of the obtained metadata used as input, the weights being determined based on importance of each data type.” The modification would be obvious because one of ordinary skill in the art would be motivated to prioritize data for processing to enable effective use of time and resources (Manjunath, paragraph [0003]).

Claim 16 is a computer implemented method claim corresponding to the computer implemented method claim hereinabove (Claim 8). Therefore, Claim 16 is rejected for the same reason set forth in the rejection of Claim 8.

Claims 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Knauth as applied to Claims 1, 11, and 18 above, and further in view of Chirici et al., “A meta-analysis and review of the literature on the k-Nearest Neighbors technique for forestry applications that use remotely sensed data,” February 2, 2016 (hereinafter “Chirici”).

As per Claim 9, the rejection of Claim 1 is incorporated; and Zhang discloses “one or more prediction models,” but the combination of Zhang and Knauth does not explicitly disclose:
wherein the one or more prediction models employ a k-nearest neighbor algorithm with a weighted median statistic to determine the predictions.
However, Chirici discloses:
employ a k-nearest neighbor algorithm with a weighted median statistic to determine predictions (Abstract, “The k-Nearest Neighbors (k-NN) technique is a popular method for producing spatially contiguous predictions of forest attributes by combining field and remotely sensed data.”; page 284, “For categorical variables such as forest/non-forest or forest type, the predicted class of the ith target set unit is the most heavily weighted class among the k nearest neighbors, a weighted median or mode in case of ordinal scale variables, or a mode in the case of nominal variables.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chirici into the combined teachings of Zhang and Knauth to include “wherein the one or more prediction models employ a k-nearest neighbor algorithm with a weighted median statistic to determine the predictions.” The modification would be obvious because one of ordinary skill in the art would be motivated to produce spatially contiguous predictions of forest attributes by combining field and remotely sensed data (Chirici, Abstract).



Claim 19 is a computer-based system claim corresponding to the computer implemented method claim hereinabove (Claim 9). Therefore, Claim 19 is rejected for the same reason set forth in the rejection of Claim 9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Knauth as applied to Claim 18 above, and further in view of US 2018/0032322 (hereinafter “Jagannath”).

As per Claim 20, the rejection of Claim 18 is incorporated; and the combination of Zhang and Knauth does not explicitly disclose:
wherein the DevOps tool interface is a plug-in to a release orchestration tool.
However, Jagannath discloses:
wherein a DevOps tool interface is a plug-in to a release orchestration tool (paragraph [0034], “DevOps package router 112 may provide DevOps application deployment packages to deployment tool plugins 113 associated with application deployment tools 120. For example, DevOps package router 112 may determine a deployment tool plugin among deployment tool plugins 113 associated with a determined application deployment tool among application deployment tools 120 and provide a DevOps application deployment package to the determined deployment tool plugin.”).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2018/0173525 (hereinafter “Suparna”) discloses managing a software delivery pipeline.
US 2019/0129701 (hereinafter “Hawrylo”) discloses automating the release and deployment of a software application delivery model for the continuous release and deployment of the software application delivery model.
US 2019/0129712 (hereinafter “Hawrylo”) discloses implementing an integrated platform for continuous deployment of software application delivery models.
US 10,565,093 (hereinafter “Herrin”) discloses providing cognitive intelligence across continuous delivery pipeline data.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191